Judgment, Supreme Court, New York County (Murray Mogel, J.), rendered May 12, 1988, convicting defendant, after a jury trial, of bail jumping in the first degree and sentencing him, as a predicate felon, to a term of imprisonment of from 2 to 4 years, unanimously affirmed.
Defendant, released on bail on a charge of robbery in the first degree, failed to appear in court on April 16, 1987, and was returned involuntarily to court on a bench warrant on September 1, 1987. The trial court did not abuse its discretion in denying defendant’s motion to dismiss the indictment in furtherance of justice pursuant to CPL 210.40, on the ground that defendant’s sister had recently died. That the underlying robbery indictment was ultimately dismissed did not justify defendant’s failure to obey a lawful court mandate that he appear to answer that charge (People v Holcombe, 89 AD2d 644), and accordingly does not constitute a "compelling factor * * * clearly demonstrating” that conviction of bail jumping would constitute an injustice. (CPL 210.40 [1].) We have con*265sidered the defendant’s other contentions and find them to be without merit. Concur—Sullivan, J. P., Milonas, Rosenberger, Ellerin and Rubin, JJ.